ACCEPTED




                                                                                                                S I OZ-6Z-60
                                                                                                     12-15-00018-CR
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                9/29/2015 4:28:07 PM
                                                                                                           Pam Estes
                                                                                                              CLERK




                                                                                  RECEIVED IN
                                                                            12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                            9/29/2015 4:28:07 PM
                                                                                   PAM ESTES
                                                                                     Clerk
                              CAUSE NUMBER 12-15-00018-CR

TIMOTHY TANNER VIATOR                                        IN THE
                                                                                   FILED IN
VS.                                                                    12th COURT
                                                             TWELFTH JUDICIAL     OF APPEALS
                                                                               DISTRICT
                                                                                TYLER, TEXAS
THE STATE OF TEXAS                                           COURT OF      9/29/2015 4:28:07 PM
                                                                          APPEALS
                                                                                  PAM ESTES
                                                                                    Clerk
                                APPELLANT'S MOTION
                            FOR LEAVE TO FILE LATE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Appellant Timothy Tanner Viator, by and through Colin D. McFall,

Attorney of Record in the above numbered and styled cause, and for good cause moves the

instant Court grant Appellant's Motion for Leave to File Late Brief. In support of said motion,

Appellant would respectfully show this Honorable Court the following:

                                                I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief

was due on or before the 21st day of September 2015.

                                                II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a fourteen (14) day extension of time to file Appellant's Brief If granted,

Appellant's Brief would be due on the 5th day of October 2015.
                                                                                                   S I OZ-6Z-60
                                                 III.

       Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on

the following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Counsel needs the requested extension of time to effectively represent Appellant. Appellant is

entitled to the effective representation of Counsel.

                                                 IV.

       Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Appellant's

first Motion for Leave to File Late Brief.

                                                 V.

       Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                 VI.

       WHEREFORE, PREMISES CONSIDERED, Appellant Timothy Tanner Viator, prays

the Court grant Appellant's Motion for Leave to File Late Brief, and grant Counsel an additional

fourteen (14) days to file Appellant's Brief

RESPECTFULLY SUBMITTED,
                                             7
                                                        513 North Church Street
                                                        Palestine, Texas 75801-2962
COLIN D.                                                Telephone:     903-723-1923
Attorney at Law                                         Facsimile:     903-723-0269
Texas Bar Number: 24027498                              Email: cmcfall@mcfall-law-office.com
                                                                                               S 10Z-6Z-60
                               CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us, by email

transmission, on the 29th day of September 2015.

RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
COLIN D. MCFALL                                    Telephone:     903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                                                                                                      S I OZ-6Z-60
                                CAUSE NUMBER 12-15-00018-CR

TIMOTHY TANNER VIATOR                                           IN THE

Vs.                                                             TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                              COURT OF APPEALS

                                           AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

his oath, he said:

       "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Timothy Tanner Viator, in the

above numbered and styled cause. I have read the Appellant's Motion for Leave to File Late

Brief and swear the facts relied on are within my personal knowledge.

4-3

COLIN D. MC • LL

       SWORN to and SUBSCRIBED before me by Colin D. McFall on the 29th day of

September 2015.

                                                    1E11`4,,,        FALLON ASHLEY PIERCE I
                                                                   Notary Public, State of Tex.cs
 otary Public i      d for the State of Texas     ‘;;;.• • • •44Te
                                                                     My Commission Expires
                                                                        August 01, 2018
                                                            ......                                1

My commission expires: